Case 2:19-cv-04930-PKC-ARL Document 34 Filed 06/29/21 Page 1 of 1 PageID #: 109




                       4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758

NEIL H. GREENBERG, ESQ.                                                                  PARALEGALS
JUSTIN M. REILLY, ESQ.                                                                  ROSA COSCIA
KEITH E. WILLIAMS, ESQ.                                                             CATALINA ROMAN

 Via: ECF                                                                             June 29, 2021

 Honorable Judge Arlene R. Lindsay
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 RE:    Gudiel v. Bixby Brink Inc., et al.; 19-CV-04930 (PKC)(ARL)

 Dear Honorable Judge Lindsay:

 My office represents Plaintiff in the above-referenced action. Pursuant to Your Honor’s Individual
 Rules, kindly accept this correspondence as the parties’ joint request for a brief, two-week
 extension of time to file the parties’ Motion for FLSA Settlement Approval. This is the first such
 request for an extension. The current deadline is June 30, 2021. The parties need additional time
 to complete the final draft of the agreement and collect signatures. As such, we respectfully request
 an extension up to and including July 14, 2021.

 Thank you for your time and consideration of this matter.


                                       Respectfully submitted,



                                       Keith E. Williams, Esq.




 cc: all counsel of record via ECF.


                  PHONE: 516.228.5100         FAX: 516.228.5106        INFO@NHGLAW.COM
                    WWW.NHGLAW.COM           WWW.NEWYORKOVERTIMELAW.COM
